Matter of Jacieon M. (India M.) (2020 NY Slip Op 05438)





Matter of Jacieon M. (India M.)


2020 NY Slip Op 05438


Decided on October 2, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2020

PRESENT: CARNI, J.P., LINDLEY, CURRAN, TROUTMAN, AND BANNISTER, JJ. (Filed Oct. 2, 2020.) 


MOTION NO. (480/20) CAF 19-00425.

[*1]IN THE MATTER OF JACIEON M. AND NYLANI R. MONROE COUNTY DEPARTMENT OF HUMAN SERVICES, PETITIONER-RESPONDENT; INDIA M., RESPONDENT, AND MARKEEF R., RESPONDENT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.